NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEANNE E. MUNSON,                               No.    17-72314

                Petitioner-Appellant,           Tax Ct. No. 11586-16L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.


TROY J. MUNSON,                                 No.    17-72315

                Petitioner-Appellant,           Tax Ct. No. 10544-16L

 v.

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeals from Decisions of the
                             United States Tax Court

                             Submitted May 15, 2018**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       SILVERMAN, BEA, and WATFORD, Circuit Judges.

       In these consolidated appeals, Jeanne E. Munson and Troy J. Munson

appeal pro se from the Tax Court’s decisions upholding federal income tax

liability. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We affirm.

      The Munsons have waived their challenge to the Tax Court’s determinations

by failing to address in their consolidated opening brief how the Tax Court erred in

reaching its conclusions. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim[.]”).

      Because we conclude that the Munsons waived their challenge as to the

substance of the underlying collection actions, we do not consider the merits of the

Munsons’ arguments regarding the Tax Court employing summary judgment

procedures to review the Commissioner’s determinations under § 6330(d).

      17-72314: AFFIRMED.

      17-72315: AFFIRMED.




                                         2                                   17-72314